                                                                 Case 2:20-ap-01022-VZ            Doc 20 Filed 03/19/20 Entered 03/19/20 11:24:30              Desc
                                                                                                   Main Document    Page 1 of 4



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Robert S. Marticello, State Bar No. 244256
                                                                  3 rmarticello@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  4 Costa Mesa, California 92626
                                                                    Telephone:    714 445-1000
                                                                  5 Facsimile:    714 445-1002

                                                                  6 Attorneys for Defendant Yueting Jia

                                                                  7

                                                                  8                                UNITED STATES BANKRUPTCY COURT
                                                                  9                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                 10                                          LOS ANGELES DIVISION
                                                                 11 In re                                                   Case No. 2:19-bk-24804-VZ
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 YUETING JIA,                                            Chapter 11
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13                                       Debtor.           Adv No. 2:20-ap-01022-VZ

                                                                 14                                                         STIPULATION TO CONTINUE THE
                                                                      HONG LIU, an individual,                              HEARING ON THE MOTION TO
                                                                 15                                                         DISMISS COMPLAINT UNDER
                                                                                                         Plaintiff,         FEDERAL RULE OF CIVIL
                                                                 16                                                         PROCEDURE 12(b) FOR FAILURE TO
                                                                                  v.                                        STATE A CLAIM
                                                                 17
                                                                    YUETING JIA, an individual; and DOES 1                  Hearing
                                                                 18 through 20, inclusive,                                  Date:        April 2, 2020
                                                                                                                            Time:        11:00 a.m.
                                                                 19                                    Defendant.           Place:       Courtroom 1368
                                                                                                                                         United States Bankruptcy Court
                                                                 20                                                                      Edward R. Roybal Federal Building
                                                                                                                                         255 E. Temple Street,
                                                                 21                                                                      Los Angeles, CA 90012

                                                                 22

                                                                 23 TO THE HONORABLE VINCENT P. ZURZOLO, UNITED STATES BANKRUPTCY

                                                                 24 JUDGE:

                                                                 25               Defendant Yueting Jia ("Mr. Jia") and plaintiff Hong Liu ("Plaintiff"), by and through

                                                                 26 their counsel, enter into this stipulation (the "Stipulation") to continue the hearing on the Motion to

                                                                 27 Dismiss Complaint Under Federal Rule of Civil Procedure 12(b) for Failure to State a Claim.

                                                                 28


                                                                      2818946.1                                            1                                   STIPULATION
                                                                 Case 2:20-ap-01022-VZ            Doc 20 Filed 03/19/20 Entered 03/19/20 11:24:30                Desc
                                                                                                   Main Document    Page 2 of 4



                                                                  1                                                   RECITALS
                                                                  2               A.     On February 4, 2020, Plaintiff filed a Complaint to Determine Nondischargeability

                                                                  3 of Debt Pursuant to 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. § 523(a)(2)(A) (the "Complaint").

                                                                  4               B.     On March 9, 2020, Mr. Jia filed a Motion to Dismiss Complaint Under Federal

                                                                  5 Rule of Civil Procedure 12(b) for Failure to State a Claim (the "Motion").

                                                                  6               C.     The Motion is set for hearing on April 2, 2020 at 11:00 a.m. The deadlines to

                                                                  7 oppose the Motion and to file any reply thereto are March 19 and 26, 2020, respectively.

                                                                  8               D.     On January 3, 2020, Plaintiff filed a complaint against Faraday & Future, Inc.,

                                                                  9 Smart King Ltd., Jiawei Wang, and Chaoying Deng in the United States District Court of the

                                                                 10 Southern District of New York (the "District Court Action"). A motion to dismiss the District

                                                                 11 Court Action is pending.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12               E.     Plaintiff's counsel contacted Mr. Jia's counsel to request an extension of the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 deadline to respond to the Motion in order to explore the possibility of settlement and Mr. Jia

                                                                 14 agreed to a short continuance for the purpose of exploring the possibility of a global settlement.

                                                                 15

                                                                 16                                                 STIPULATION
                                                                 17               Based on the foregoing recitals, Mr. Jia and Plaintiff agree as follows:

                                                                 18               1.     The hearing on the Motion will be continued to April 9, 2020 at 11:00 a.m., or to a
                                                                 19 date and time thereafter that is convenient to the Court.

                                                                 20 ///

                                                                 21 ///

                                                                 22 ///

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2818946.1                                              2                                    STIPULATION
                                                                 Case 2:20-ap-01022-VZ         Doc 20 Filed 03/19/20 Entered 03/19/20 11:24:30               Desc
                                                                                                Main Document    Page 3 of 4



                                                                  1               2.   The deadlines to oppose the Motion and to file any reply thereto shall be extended

                                                                  2 to the dates prescribed the Local Bankruptcy Rules based on the continued hearing date on the

                                                                  3 Motion.

                                                                  4               IT IS SO STIPULATED.

                                                                  5

                                                                  6

                                                                  7 DATED: March 18, 2020                        SMILEY WANG-EKVALL, LLP

                                                                  8

                                                                  9
                                                                                                                 By:          /s/ Robert S. Marticello
                                                                 10                                                    Robert S. Marticello
                                                                                                                       Attorneys for Yueting Jia
                                                                 11
                                                                      DATED: March 18, 2020                      THE LAW OFFICES OF BENJAMIN TAYLOR
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13

                                                                 14                                              By:
                                                                                                                       Benjamin Taylor
                                                                 15                                                    Attorneys for Hong Liu
                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2818946.1                                          3                                   STIPULATION
        Case 2:20-ap-01022-VZ                      Doc 20 Filed 03/19/20 Entered 03/19/20 11:24:30                                     Desc
                                                    Main Document    Page 4 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): STIPULATION TO CONTINUE THE HEARING ON
THE MOTION TO DISMISS COMPLAINT UNDER FEDERAL RULE OF CIVIL PROCEDURE 12(b) FOR FAILURE TO
STATE A CLAIM will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
03/19/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    • Robert S Marticello Rmarticello@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    • Benjamin Taylor btaylor@taylorlawfirmpc.com
    • United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ____________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 03/19/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Via First Legal:
Honorable Vincent P. Zurzolo
United States Bankruptcy Court
255 E. Temple Street, Suite 1360
Los Angeles, CA 90012
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 03/19/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
